Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19       PageID.72    Page 1 of 50



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KELLY C. GALLAGHER and
ROBERT WYATT, individually and on
behalf of all others similarly situated,      Case No. 3:19-cv-11836
                 Plaintiffs,                  Judge Robert H. Cleland
         v.                                   Magistrate Judge Mona K. Majzoub
GENERAL MOTORS LLC,

                 Defendant.

       ANSWER TO AMENDED COLLECTIVE ACTION COMPLAINT
         Defendant, GENERAL MOTORS LLC (“General Motors” or “GM”), by

and through its attorneys, Seyfarth Shaw LLP, and for its Answer to Plaintiff’s

Amended Complaint (the “Complaint”), states as follows:

                          PRELIMINARY STATEMENT
COMPLAINT ¶1:

      Plaintiff GALLAGHER was for all times relevant to this Complaint a
Component Validation Engineer for Defendant GENERAL MOTORS LLC
(“GM”) and Aerotek CE, a division of Aerotek, Inc. (“Aerotek”), a position for
which he was paid hourly and that is not exempt from the overtime provisions of
the Fair Labor Standards Act (“FLSA”).

ANSWER:

         GM admits that Plaintiff Gallagher was employed by a company known as

Aerotek and that Plaintiff Gallagher was staffed at GM as a Component Validation

Engineer. GM lacks knowledge or information sufficient to form a belief about


58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.73    Page 2 of 50



whether Plaintiff Gallagher was paid hourly. GM denies the remaining allegations

set forth in Paragraph 1 of the Complaint.

COMPLAINT ¶2:

      Plaintiff WYATT was for all times relevant to this Complaint a Business
Analyst for Defendant GM and TEKsystems, Inc. (“TEKsystems”), a position for
which he was paid hourly and that is not exempt from the overtime provisions of
the FLSA.

ANSWER:

         GM admits that Plaintiff Wyatt was employed by a company known as

TEKsystems and that Plaintiff Wyatt was staffed at GM as a Business Analyst.

GM lacks knowledge or information sufficient to form a belief about whether

Plaintiff Wyatt was paid hourly. GM denies the remaining allegations set forth in

Paragraph 2 of the Complaint.

COMPLAINT ¶3:

       Plaintiffs allege on behalf of themselves and all similarly-situated non-union
contract employees hired from various contract houses (“Class”) that the
Defendant GM unlawfully failed and refused to pay Plaintiffs and members of the
Plaintiff Class overtime pay for overtime worked, notwithstanding that Plaintiffs
and members of the Plaintiff Class were and are paid hourly and are not and have
not been exempt from overtime pay.

ANSWER:

         GM admits that Plaintiffs purport to assert the allegations contained in

Paragraph 3 of the Complaint but denies the truth of the allegations contained in

Paragraph 3 of the Complaint, denies that it unlawfully failed and refused to pay

Plaintiffs and members of any Plaintiff Class overtime pay for overtime worked,

                                            2
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.74    Page 3 of 50



and denies that class or collective action treatment is appropriate. GM denies any

remaining allegations contained in Paragraph 3 of the Complaint.

COMPLAINT ¶4:

      Plaintiffs allege on behalf of themselves and the proposed Plaintiff Class that
they are and have been entitled to overtime pay for overtime worked.

ANSWER:

         GM admits that Plaintiffs purport to assert the allegations contained in

Paragraph 4 of the Complaint but denies the truth of the allegations contained in

Paragraph 4 of the Complaint, denies that Plaintiffs and proposed Plaintiff Class

members are and have been entitled to overtime pay for overtime worked, and

denies that class or collective action treatment is appropriate. GM denies any

remaining allegations contained in Paragraph 4 of the Complaint.

COMPLAINT ¶5:

      Plaintiffs allege on behalf of themselves and the prospective Plaintiff Class
that Defendant GM failed to keep accurate time records as required by law.

ANSWER:

         GM admits that Plaintiffs purport to assert the allegations contained in

Paragraph 5 of the Complaint but denies the truth of the allegations contained in

Paragraph 5 of the Complaint, denies that GM failed to keep accurate time records

as required by law, and denies that class or collective action treatment is

appropriate. GM denies any remaining allegations contained in Paragraph 5 of the

Complaint.

                                            3
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.75    Page 4 of 50



COMPLAINT ¶6:

     Defendant’s practices as alleged herein violated and continue to violate the
FLSA, 29 U.S.C. §201 et seq.

ANSWER:

         The allegations contained in Paragraph 6 of the Complaint are legal

conclusions to which no response is required. To the extent a response is required,

GM denies the allegations contained in Paragraph 6 of the Complaint.

COMPLAINT ¶7:

       Plaintiffs on behalf of themselves and the prospective Class seek injunctive
and declaratory relief, compensation and credit for all uncompensated work
required, suffered or permitted by Defendant GM, liquidated and/or other damages,
penalties and interest as permitted by the applicable law, and attorneys’ fees and
costs.

ANSWER:

         GM admits that Plaintiffs purport to seek the relief identified in Paragraph 7

of the Complaint but denies that Plaintiffs are entitled to any such relief and denies

that class or collective action treatment is appropriate. GM denies any remaining

allegations contained in Paragraph 7 of the Complaint.

COMPLAINT ¶8:

       At all times relevant to this Complaint, Defendant GM has engaged in and
continues to engage in a practice and policy of willfully failing and refusing to pay
Plaintiffs and the class they seek to represent overtime compensation due and
owing to Plaintiffs and members of the prospective Class in violation of federal
law.

ANSWER:

         GM denies the allegations contained in Paragraph 8 of the Complaint.

                                            4
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.76   Page 5 of 50



COMPLAINT ¶9:

       Defendant GM implemented and enforced unlawful policies and practices in
violation of the federal law, as detailed infra, by failing and refusing to pay
Plaintiffs and the members of the Class overtime pay for overtime worked,
notwithstanding that Plaintiffs and the members of Plaintiff Class were and are
paid hourly, are not and have not been exempt, and are and have been entitled to
payment for overtime pay.

ANSWER:

         GM denies the allegations contained in Paragraph 9 of the Complaint.

COMPLAINT ¶10:

       Defendant GM maintained policies and practices pursuant to which it failed
to keep accurate time records and whereby its contracted non-union hourly
employees worked overtime but were not paid overtime pay. Instead, Defendant
GM refused to pay Plaintiffs and the class members overtime and, at times,
required Plaintiffs and the members of the Class to take compensatory time off in
lieu of overtime payments as detailed infra, in violation of federal law.

ANSWER:

         GM denies the allegations contained in Paragraph 10 of the Complaint.

                           JURISDICTION AND VENUE
COMPLAINT ¶11:

      Jurisdiction and venue are proper in the Eastern District of Michigan,
Southern Division, as Defendant is licensed to do business and is doing business in
Michigan and conducts business in the Eastern District, Southern Division of
Michigan. In addition, jurisdiction is proper pursuant to 29 U.S.C. §201 et seq.
and 28 U.S.C. §1331.

ANSWER:

         GM admits the allegations contained in Paragraph 11 of the Complaint.




                                          5
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.77   Page 6 of 50



                                      PARTIES
COMPLAINT ¶12:

       Plaintiff KELLY GALLAGHER was for all times relevant to this Complaint
a resident of Warren, Macomb County, Michigan and was employed with
Defendant GM from on or about March 15, 2016, until on or about December 1,
2018. During the course of his employment, he served as a non-union contract
employee in the position of Component Validation Engineer for Defendant GM.

ANSWER:

         GM lacks knowledge or information sufficient to form a belief about

whether Plaintiff Kelly Gallagher was for all times relevant to this Complaint a

resident of Warren, Macomb County, Michigan. GM denies the remaining

allegations contained in Paragraph 12 of the Complaint.

COMPLAINT ¶13:

      Plaintiff ROBERT WYATT is a resident of Westland, Wayne County,
Michigan, and was employed with Defendant GM from on or about August 1,
2016, to on or about November 16, 2018. During the course of his employment, he
has served as a non-union contract employee in the position of Business Analyst
for Defendant GM.

ANSWER:

         GM lacks knowledge or information sufficient to form a belief about

whether Plaintiff Robert Wyatt is a resident of Westland, Wayne County,

Michigan. GM denies the remaining allegations contained in Paragraph 13 of the

Complaint.

COMPLAINT ¶14:

       Defendant GM is a foreign limited liability company who is doing business
in the State of Michigan, with its global headquarters located at 300 Renaissance

                                          6
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.78    Page 7 of 50



Center, Detroit, Michigan, 48243, and a resident agent located in Bingham Farms,
Oakland County, Michigan.

ANSWER:

         GM admits the allegations contained in Paragraph 14 of the Complaint.

                            GENERAL ALLEGATIONS
COMPLAINT ¶15:

      From at least March 15, 2016, to the present, Defendant GM contracted with
several “contract houses,” including but not limited to Aerotek and TEKsystems,
for contract employees (known as “contract workers”) to provide hourly labor,
paid hourly, in a variety of Defendant GM’s offices and manufacturing plants
nationwide, including Michigan.

ANSWER:

         GM admits that from at least March 15, 2016, to the present, Aerotek and

TEKsystems provided labor in a variety of GM’s offices and manufacturing plants

nationwide, including Michigan. GM denies the remaining allegations contained

in Paragraph 15 of the Complaint.

COMPLAINT ¶16:

      Defendant’s policies note that contract workers are distinct from
independent contractors.

ANSWER:

         GM denies the allegations contained in Paragraph 16 of the Complaint.

COMPLAINT ¶17:

       Defendant GM’s policies designate contract workers as “third parties” but
also subject the contract workers to Defendant GM’s Code of Conduct and other
policies.



                                           7
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19            PageID.79   Page 8 of 50



ANSWER:

         GM denies the allegations contained in Paragraph 17 of the Complaint.

COMPLAINT ¶18:

      On or about November 20, 2018, Defendant GM submitted a report to the
Securities and Exchange Commission stating that Defendant GM would reduce its
“contract staff” by the end of 2019, and this, along with two other objectives,
would impact Defendant GM in the amount of $3.0 billion to $3.8 billion.

ANSWER:

         GM denies the allegations contained in Paragraph 18 of the Complaint.

Further answering, GM states that, on November 26, 2018, it submitted a report to

the Securities and Exchange Commission stating: “On November 20, 2018, the

General Motors Company (the “Company”) Board of Directors approved a plan to

accelerate the Company’s transformation for the future (the “Plan”). The Plan is

expected to strengthen the Company’s core business, capitalize on the future of

personal mobility, and drive significant cost efficiencies, and it consists, in relevant

part, of (i) restructuring the Global Product Development Group, (ii) realigning

current manufacturing capacity and utilization, and (iii) reducing salaried and

contract staff and capital expenditures. . . . The Company expects to record pre-tax

charges of $3.0 billion to $3.8 billion related to these actions. . . .”

COMPLAINT ¶19:

      Defendant GM maintains a Contract Worker Handbook that it requires all
contract houses working with Defendant GM to provide to all of the contract
workers supplied to Defendant GM by the contract houses.


                                            8
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.80    Page 9 of 50



ANSWER:

         GM denies the allegations contained in Paragraph 19 of the Complaint.

COMPLAINT ¶20:

     Contract houses are required to update the contract workers as to any
changes to Defendant GM’s policies and procedures set forth in the Contract
Worker Handbook.

ANSWER:

         GM denies the allegations contained in Paragraph 20 of the Complaint.

COMPLAINT ¶21:

     Defendant GM manages its contract worker program, called the GM
Managed Contract Services Program (“GM MCSP”), through a third-party
administrator, Allegis Global Solutions (“Allegis”).

ANSWER:

         GM admits that Allegis Global Solutions is a third party administrator of the

GM Managed Contract Services Program. GM denies any remaining allegations

contained in Paragraph 21 of the Complaint.

COMPLAINT ¶22:

      Pursuant to the Contract Worker Handbook, Defendant GM uses the Allegis
“Beeline system” to record contract workers’ hours worked and to manage contract
workers’ services under the GM MCSP.

ANSWER:

         GM denies the allegations contained in Paragraph 22 of the Complaint.

COMPLAINT ¶23:

      The Beeline system requires contract workers to submit their timesheets to
the contract workers’ GM Manager for approval.


                                            9
58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.81   Page 10 of 50



 ANSWER:

          GM lacks knowledge or information sufficient to form a belief about the

 truth of the allegations contained in Paragraph 23 of the Complaint.

 COMPLAINT ¶24:

       In order for contract workers to input hours worked into the Beeline system,
 contract workers normally must enter a Work Order number, which Defendant GM
 supplies. A GM Manager advises the contract worker of the correct Work Order
 number to use.

 ANSWER:

          GM denies the allegations contained in Paragraph 24 of the Complaint.

 COMPLAINT ¶25:

       In order to input hours worked into the Beeline system, contract workers
 must have a GL Code, which is a unique 26-digit account number that Defendant
 GM assigns to the contract worker. A contract worker’s GM Manager supplies the
 correct GL Code for each contract worker to input into the Beeline system.

 ANSWER:

          GM denies the allegations contained in Paragraph 25 of the Complaint.

 COMPLAINT ¶26:

        In order to be credited with hours worked, a contract worker must use the
 Timecard Submittal Process, which requires the worker to enter a GL Code into
 the Beeline system, enter the appropriate Work Order number, select a pay code,
 select the shift worked, save the timecard electronically, and then press an
 onscreen button labeled “Submit for Approval” in order that the timecard will be
 sent to the contract worker’s GM Manager for approval.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief about the

 truth of the allegations contained in Paragraph 26 of the Complaint.

                                           10
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.82    Page 11 of 50



 COMPLAINT ¶27:

       The Contract Worker Handbook outlines an almost identical process to the
 timecard approval process, for contract workers to obtain GM Manager approval of
 reimbursement for expenses.

 ANSWER:

          GM denies the allegations contained in Paragraph 27 of the Complaint.

 COMPLAINT ¶28:

       The Contract Worker Handbook expressly recognizes that “overtime” is
 defined “as any hours worked in excess of 40 hours.”

 ANSWER:

          GM admits that an Allegis Global Solutions document entitled “General

 Motors Managed Contract Services” addresses a “Billable Code” called “Over

 Time,” which it describes as: “US: Defined as any hours worked in excess of 40

 hours with the exception of hours worked on Sunday. Canada: Defined as any

 hours worked in excess of 44 hours (40 hours in Quebec).” GM denies the

 remaining allegations contained in Paragraph 28 of the Complaint.

 COMPLAINT ¶29:

       Within the Contract Worker Handbook, Defendant GM makes an exception
 to overtime for hours worked on Sunday.

 ANSWER:

          GM denies the allegations contained in Paragraph 29 of the Complaint.

 COMPLAINT ¶30:

      The Contract Worker Handbook promises “double time” pay for “any hours
 worked on a Sunday after 40 hours of Straight time have been achieved.”

                                           11
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.83    Page 12 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 30 of the Complaint.

 COMPLAINT ¶31:

       The Contract Worker Handbook defines “Straight Time” as “the first 40
 hours of work in the Monday-Sunday work week.”

 ANSWER:

          GM admits that an Allegis Global Solutions document entitled “General

 Motors Managed Contract Services” addresses a “Billable Code” called “Straight

 Time,” which it describes as: “US: Defined as the first 40 hours of work in the

 Monday-Sunday work week Canada: Defined as the first 44 hours of work in the

 Monday-Sunday work week (40 hours in Quebec).” GM denies the remaining

 allegations contained in Paragraph 31 of the Complaint.

 COMPLAINT ¶32:

        The Contract Worker Handbook promises overtime pay after 32 hours of
 straight time are worked in a week with one holiday or after 24 hours of straight
 time during the Thanksgiving week.

 ANSWER:

          GM denies the allegations contained in Paragraph 32 of the Complaint.

 COMPLAINT ¶33:

       The Contract Worker Handbook promises double-time pay to contract
 workers for work performed on a holiday or Sunday if 32 hours of straight time is
 also worked.

 ANSWER:

          GM denies the allegations contained in Paragraph 33 of the Complaint.

                                           12
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.84    Page 13 of 50



 COMPLAINT ¶34:

       The Contract Worker Handbook states that a contract worker’s work
 schedule is established by “your GM Assignment Manager” and any deviations
 from that schedule “must be requested minimally one (1) week in advance and
 approved by your GM Assignment Manager.”

 ANSWER:

          GM admits that an Allegis Global Solutions document entitled “General

 Motors Managed Contract Services” states: “Your work schedule is established by

 your GM Assignment Manager. Requests to deviate from the established work

 schedule must be requested minimally one (1) week in advance and approved by

 your GM Assignment Manager.” GM denies the remaining allegations contained

 in Paragraph 34 of the Complaint.

 COMPLAINT ¶35:

        Throughout the Contract Worker Handbook, Defendant GM instructs
 contract workers to contact the worker’s GM Manager or GM Global Security in
 order to report non-compliance with GM policies and procedures, misconduct in
 the workplace, harassment or discrimination, health and safety concerns at GM
 sites, workplace violence, and the presence of weapons on GM property.

 ANSWER:

          GM denies the allegations contained in Paragraph 35 of the Complaint.

 COMPLAINT ¶36:

      Within the Contract Worker Handbook, Defendant GM directs contract
 workers not to address questions regarding compensation to Allegis or Defendant
 GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 36 of the Complaint.

                                           13
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.85    Page 14 of 50



 COMPLAINT ¶37:

       Defendant GM specifically states within the Contract Worker Handbook that
 a contract worker should only contact the contract house about “timecard or
 expense reporting, and paycheck or expense reimbursement issues.”

 ANSWER:

          GM denies the allegations contained in Paragraph 37 of the Complaint.

 COMPLAINT ¶38:

      Within the Contract Worker Handbook, Defendant GM directs contract
 workers not to address questions regarding benefits to Allegis or Defendant GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 38 of the Complaint.

 COMPLAINT ¶39:

        Defendant GM controls the contract worker’s schedule and duties and ability
 to record hours worked, but Defendant GM affirmatively prohibits the contract
 worker from discussing compensation and benefits issues with Defendant GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 39 of the Complaint.

 COMPLAINT ¶40:

       The Contract Worker Handbook also requires contract workers to abide by
 the GM Travel and Expense Reporting Policy for expenses incurred during travel
 required as a part of the contract worker’s “GM assignment.”

 ANSWER:

          GM denies the allegations contained in Paragraph 40 of the Complaint.

 COMPLAINT ¶41:

       Contract workers’ travel expense requests must be submitted through the
 Beeline system with supporting documentation for approval.

                                           14
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.86   Page 15 of 50



 ANSWER:

          GM lacks knowledge or information sufficient to form a belief about the

 truth of the allegations contained in Paragraph 41 of the Complaint.

 COMPLAINT ¶42:

       Throughout the Contract Worker Handbook, Defendant GM refers to the
 contract house as “your employer” and states repeatedly and misleadingly that
 “GM [is] not your employer.”

 ANSWER:

          GM denies the allegations contained in Paragraph 42 of the Complaint.

 COMPLAINT ¶43:

       The Contract Worker Handbook states that the “end of assignment” occurs
 when Defendant GM “closes out” the worker’s contract, either because the project
 is completed, or the contract worker will be hired as a recognized employee of
 Defendant GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 43 of the Complaint.

 Kelly Gallagher
 COMPLAINT ¶44:

      On or about March 15, 2016, Defendant GM employed Plaintiff
 GALLAGHER, through its contracts with Aerotek, to serve as one of Defendant
 GM’s Component Validation Engineers.

 ANSWER:

          GM denies the allegations contained in Paragraph 44 of the Complaint.

 COMPLAINT ¶45:

      On or about December 1, 2018, Plaintiff GALLAGHER’s employment with
 Defendant GM ended.

                                           15
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.87    Page 16 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 45 of the Complaint.

 COMPLAINT ¶46:

       During Plaintiff GALLAGHER’s tenure with Defendant GM, GM required
 him to work more than 900 hours of uncompensated overtime.

 ANSWER:

          GM denies the allegations contained in Paragraph 46 of the Complaint.

 COMPLAINT ¶47:

       In addition to the unpaid hours of overtime previously stated, Plaintiff
 GALLAGHER also attended mandatory training classes each year, and Defendant
 GM failed to pay overtime compensation to Plaintiff GALLAGHER for those
 overtime hours.

 ANSWER:

          GM admits that Plaintiff Gallagher attended mandatory training classes.

 GM denies the remaining allegations contained in Paragraph 47 of the Complaint.

 COMPLAINT ¶48:

        Plaintiff GALLAGHER received payment at an hourly rate on a weekly
 basis but did not receive overtime compensation.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in Paragraph 48 of the Complaint.

 COMPLAINT ¶49:

       Defendant GM contracted with Aerotek to employ Plaintiff GALLAGHER,
 and his employment with Defendant GM was contingent upon the approval of
 Defendant GM.


                                            16
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.88   Page 17 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 49 of the Complaint.

 COMPLAINT ¶50:

       Defendant GM controlled Plaintiff GALLAGHER’s schedule, duties, and
 assignments.

 ANSWER:

          GM admits that, while Plaintiff Gallagher was employed by Aerotek and

 staffed at GM, GM provided assignments for Plaintiff Gallagher. GM denies the

 remaining allegations contained in Paragraph 50 of the Complaint.

 COMPLAINT ¶51:

       Defendant GM required weekly time records for Plaintiff GALLAGHER to
 be approved by a GM Manager in Defendant GM’s timekeeping system before
 Aerotek would compensate Plaintiff GALLAGHER on behalf of Defendant GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 51 of the Complaint.

 COMPLAINT ¶52:

       Plaintiff GALLAGHER notified his GM Manager, Darrell Patterson, of the
 substantial overtime he was working and had accrued, and Plaintiff GALLAGHER
 showed Mr. Patterson detailed records that Plaintiff GALLAGHER kept of his
 accrued overtime. Plaintiff GALLAGHER asked Mr. Patterson if Plaintiff
 GALLAGHER could receive overtime pay instead of comp time due to the
 excessive amount of comp time accrued. Mr. Patterson politely stated he would
 check into it, but he never gave Plaintiff GALLAGHER an answer to his requests.

 ANSWER:

          GM admits that Plaintiff Gallagher told Darrell Patterson, a GM manager,

 that he had worked overtime in the past and that Plaintiff Gallagher showed Darrell

                                           17
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.89   Page 18 of 50



 Patterson a document. GM denies the remaining allegations contained in

 Paragraph 52 of the Complaint.

 COMPLAINT ¶53:

          Mr. Patterson was a direct employee of Defendant GM.

 ANSWER:

          GM admits that Darrell Patterson was an employee of GM. GM denies any

 remaining allegations contained in Paragraph 53 of the Complaint.

 COMPLAINT ¶54:

       Plaintiff GALLAGHER notified his second GM Manager, Mark Kohls, of
 the substantial overtime he was working and had accrued, and Plaintiff
 GALLAGHER also showed Mr. Kohls detailed records that Plaintiff
 GALLAGHER kept of his accrued overtime. Plaintiff GALLAGHER asked Mr.
 Kohls if Plaintiff GALLAGHER could receive overtime pay instead of comp time
 due to the excessive amount of comp time accrued, but Mr. Kohls denied the
 request.

 ANSWER:

          GM admits that Plaintiff Gallagher told Mark Kohls, a GM manager, that he

 had worked overtime in the past and that Plaintiff Gallagher showed Mark Kohls a

 document. GM denies the remaining allegations contained in Paragraph 54 of the

 Complaint.

 COMPLAINT ¶55:

          Mr. Kohls was a direct employee of Defendant GM.




                                          18
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.90    Page 19 of 50



 ANSWER:

          GM admits that Mark Kohls was an employee of GM. GM denies any

 remaining allegations contained in Paragraph 55 of the Complaint.

 COMPLAINT ¶56:

        Plaintiff GALLAGHER’s GM Managers and the GM Managers in the
 Electric Power Steering Design Release Engineer (DRE) Group were aware of the
 substantial number of hours Plaintiff GALLAGHER was compelled to work based
 upon his reports to management and his lengthy work hours performed within the
 presence or under the observation of the GM Managers.

 ANSWER:

          GM denies the allegations contained in Paragraph 56 of the Complaint.

 COMPLAINT ¶57:

       Plaintiff GALLAGHER’s GM Managers followed Defendant GM’s policies
 and requirements that compelled Plaintiff GALLAGHER to work unpaid overtime.

 ANSWER:

          GM denies the allegations contained in Paragraph 57 of the Complaint.

 COMPLAINT ¶58:

        Plaintiff GALLAGHER’s workload at Defendant GM’s facilities often
 involved his work on double, or even triple, a normal number of projects, which
 resulted in overtime work.

 ANSWER:

          GM denies the allegations contained in Paragraph 58 of the Complaint.

 COMPLAINT ¶59:

     During his tenure with Defendant GM, Plaintiff GALLAGHER informed his
 GM Managers of his heavy workload involving many projects.



                                           19
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.91    Page 20 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 59 of the Complaint.

 COMPLAINT ¶60:

      Regardless of the actual hours Plaintiff GALLAGHER worked his GM
 Managers refused to approve more than 8 hours per day on his time records.

 ANSWER:

          GM denies the allegations contained in Paragraph 60 of the Complaint.

 COMPLAINT ¶61:

        During one of Plaintiff GALLAGHER’s first weeks that included a holiday,
 Plaintiff GALLAGHER recorded four 10 hour days, but he was then instructed to
 reduce his hours because he was told that recording 40 hours worked on a holiday
 week defeats the purpose of holiday and furlough days to save the cost of
 contractor worker wages for GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 61 of the Complaint.

 COMPLAINT ¶62:

       Plaintiff GALLAGHER’s GM Managers told him to take “comp time”
 (compensatory time) rather than providing him with monetary compensation for
 the overtime work hours.

 ANSWER:

          GM denies the allegations contained in Paragraph 62 of the Complaint.

 COMPLAINT ¶63:

        At the start of Plaintiff GALLAGHER’s tenure with Defendant GM, his GM
 Manager, Darrell Patterson, told him and other workers that Defendant GM would
 not pay overtime and that the workers should keep track of overtime in order to use
 comp time. Several months before GM terminated Plaintiff GALLAGHER’s
 contract, Mr. Patterson informed Plaintiff GALLAGHER of a new GM policy
 requiring that comp time be taken within the 2-week period in which it was earned.

                                           20
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.92    Page 21 of 50



 Plaintiff GALLAGHER was unable to use the comp time in the pay period in
 which the overtime accrued, and Plaintiff GALLAGHER’s work demands rarely
 permitted him to use more than a slight fraction of the accrued comp time.

 ANSWER:

          GM denies the allegations contained in Paragraph 63 of the Complaint.

 COMPLAINT ¶64:

     After Mr. Kohls became Plaintiff GALLAGHER’s GM Manager, Plaintiff
 GALLAGHER showed Mr. Kohls his detailed overtime records.

 ANSWER:

          GM denies the allegations contained in Paragraph 64 of the Complaint.

 COMPLAINT ¶65:

        Plaintiff GALLAGHER asked Mr. Kohls to receive overtime pay, but Mr.
 Kohls told him the overtime had to be requested weekly ahead of time, that the
 GM process to provide for overtime pay was too burdensome for Mr. Kohls to
 complete, that Plaintiff Gallagher would not receive overtime compensation, and
 that Plaintiff GALLAGHER should try to use comp time if it was possible.

 ANSWER:

          GM denies the allegations contained in Paragraph 65 of the Complaint.

 COMPLAINT ¶66:

       Plaintiff GALLAGHER did not voluntarily enter into a written agreement to
 accept compensatory time in lieu of overtime wages before he was compelled to
 work overtime hours for Defendant GM.

 ANSWER:

          GM denies that Plaintiff Gallagher was compelled to work overtime hours

 for GM. GM lacks knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 66 of the Complaint.


                                           21
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.93    Page 22 of 50



 COMPLAINT ¶67:

        Defendant GM never provided statements of compensatory time earned by
 or paid to Plaintiff GALLAGHER and affirmatively denied in its record-keeping
 process that Plaintiff GALLAGHER worked overtime.

 ANSWER:

          GM admits that it did not provide Plaintiff Gallagher “statements of

 compensatory time earned by or paid to Plaintiff Gallagher.” GM denies the

 remaining allegations contained in Paragraph 67 of the Complaint.

 COMPLAINT ¶68:

       Defendant GM did not pay for any of the purported “comp time” upon
 terminating Plaintiff GALLAGHER’s employment even though Plaintiff
 GALLAGHER had not received overtime pay or received comp time.

 ANSWER:

          GM admits that GM did not pay Plaintiff Gallagher for purported “comp

 time.” GM denies the remaining allegations contained in Paragraph 68 of the

 Complaint.

 COMPLAINT ¶69:

        On at least one occasion, Plaintiff GALLAGHER entered 32 hours of work
 into the timekeeping system during a holiday week, even though he had worked far
 in excess of 40 hours. Mr. Kohls rejected Plaintiff GALLAGHER’s assertion of
 32 hours of work performed that week, even though it was much less than Plaintiff
 GALLAGHER actually worked. Plaintiff GALLAGHER was compelled to work
 several additional hours to collect screen shots of emails, work orders, and projects
 addressed that week to obtain compensation for even a reduced 32-hour time entry.

 ANSWER:

          GM denies the allegations contained in Paragraph 69 of the Complaint.


                                            22
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.94    Page 23 of 50



 COMPLAINT ¶70:

       In other weeks at the start of Mr. Kohls’ management of Plaintiff
 GALLAGHER, Mr. Kohls initially rejected Plaintiff GALLAGHER’s entry of
 even 40 hours of work even though Plaintiff GALLAGHER had worked well in
 excess of 40 hours during those weeks.

 ANSWER:

          GM denies the allegations contained in Paragraph 70 of the Complaint.

 COMPLAINT ¶71:

       Plaintiff GALLAGHER notified personnel at Aerotek about the overtime
 hours, but Aerotek did not provide him with compensation for the overtime hours.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 71 of the Complaint.

 COMPLAINT ¶72:

        Plaintiff GALLAGHER notified his Aerotek supervisors, Judy Chicka and
 later Shaunta Bacon, of the substantial overtime he was working and had accrued,
 and Plaintiff GALLAGHER also showed Aerotek management personnel the
 detailed records that Plaintiff GALLAGHER kept of his accrued overtime.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 72 of the Complaint.

 COMPLAINT ¶73:

        Plaintiff GALLAGHER also notified another employee in Aerotek
 management, Tiffany Murano, of the substantial overtime he was working and had
 accrued, and Plaintiff GALLAGHER also showed her detailed records that
 Plaintiff GALLAGHER kept of his accrued overtime.



                                            23
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.95    Page 24 of 50



 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 73 of the Complaint.

 COMPLAINT ¶74:

        Ms. Chika declined to discuss with Plaintiff GALLAGHER that he was
 compelled to seek comp time in lieu of receiving overtime compensation. Ms.
 Bacon told Plaintiff GALLAGHER if GM refused to fairly compensate him with
 overtime pay, then Plaintiff GALLAGHER should try to stop working overtime.
 Ms. Murano stated that she had no ability to assist Plaintiff GALLAGHER in
 collecting the unpaid overtime. None of the Aerotek personnel took action to
 ensure that Defendant GM paid Plaintiff GALLAGHER for his overtime work.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 74 of the Complaint.

 COMPLAINT ¶75:

       Plaintiff GALLAGHER was required to use the Beeline system described
 above in order to enter his time worked and obtain approval from his GM
 Managers.

 ANSWER:

          GM admits that, in order for a GM manager to approve Plaintiff Gallagher’s

 time, he had to enter that time into the Beeline system. GM lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations

 contained in Paragraph 75 of the Complaint.

 COMPLAINT ¶76:

      Once a GM Manager approved his time worked, Plaintiff GALLAGHER
 would receive an email from the Beeline system, originally in his GM email but

                                            24
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.96    Page 25 of 50



 later in his personal email, confirming Defendant GM’s approval of the hours
 entered into the timekeeping system.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 76 of the Complaint.

 COMPLAINT ¶77:

       Aerotek personnel were not involved in approving Plaintiff GALLAGHER’s
 time entries into the Beeline system.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 77 of the Complaint.

 COMPLAINT ¶78:

       Plaintiff GALLAGHER worked at the GM Tech Center (aka Global Tech
 Center) in Warren, Michigan; he often worked in the location of the DRE Group;
 and he worked primarily in the RAN-B (Research North Building) or the Vehicle
 Engineering Center.

 ANSWER:

          GM admits the allegations contained in Paragraph 78 of the Complaint.

 COMPLAINT ¶79:

        Plaintiff GALLAGHER was generally required to use a security badge to
 enter and exit Defendant GM’s facilities.

 ANSWER:

          GM admits the allegations contained in Paragraph 79 of the Complaint.




                                            25
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.97    Page 26 of 50



 COMPLAINT ¶80:

        Defendant GM also provided Plaintiff GALLAGHER with a GM laptop, and
 Plaintiff GALLAGHER used a log-in issued by Defendant GM when performing
 work on the laptop.

 ANSWER:

          GM admits the allegations contained in Paragraph 80 of the Complaint.

 COMPLAINT ¶81:

       Plaintiff GALLAGHER also separately kept detailed records of his overtime
 work hours.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of Plaintiffs’ allegations regarding Plaintiff Gallagher’s keeping of records. GM

 denies the remaining allegations contained in Paragraph 81 of the Complaint.

 COMPLAINT ¶82:

        Plaintiff GALLAGHER is aware of other contract workers who engaged in
 overtime work and were not compensated by Defendant GM for those overtime
 hours.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of Plaintiffs’ allegations regarding Plaintiff’s Gallagher’s awareness of others. GM

 denies the remaining allegations contained in Paragraph 82 of the Complaint.




                                            26
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.98    Page 27 of 50



 Robert Wyatt
 COMPLAINT ¶83:

       On or about August 1, 2016, Defendant GM employed Plaintiff WYATT,
 through its contracts with TEKsystems, to serve as one of Defendant GM’s
 Business Analysts.

 ANSWER:

          GM denies the allegations contained in Paragraph 83 of the Complaint.

 COMPLAINT ¶84:

      On or about November 16, 2018, Plaintiff WYATT’s employment with
 Defendant GM ended.

 ANSWER:

          GM denies the allegations contained in Paragraph 84 of the Complaint.

 COMPLAINT ¶85:

      During Plaintiff WYATT’s tenure with Defendant GM, GM required him to
 work more than 550 hours of uncompensated overtime.

 ANSWER:

          GM denies the allegations contained in Paragraph 85 of the Complaint.

 COMPLAINT ¶86:

       Plaintiff WYATT received payment at an hourly rate on a weekly basis but
 did not receive overtime compensation.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 86 of the Complaint.




                                            27
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.99    Page 28 of 50



 COMPLAINT ¶87:

       Defendant GM contracted with TEKsystems to employ Plaintiff WYATT,
 and his employment with Defendant GM was contingent upon the approval of
 Defendant GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 87 of the Complaint.

 COMPLAINT ¶88:

       Defendant GM controlled Plaintiff WYATT’s schedule, duties, and
 assignments.

 ANSWER:

          GM admits that, while Plaintiff Wyatt was employed by TEKsystems and

 staffed at GM, GM provided assignments for Plaintiff Wyatt. GM denies the

 remaining allegations contained in Paragraph 88 of the Complaint.

 COMPLAINT ¶89:

       Defendant GM required weekly time records from Plaintiff WYATT to be
 approved by a GM Manager in Defendant GM’s timekeeping system before
 TEKsystems would compensate Plaintiff WYATT on behalf of Defendant GM.

 ANSWER:

          GM denies the allegations contained in Paragraph 89 of the Complaint.

 COMPLAINT ¶90:

       Plaintiff WYATT notified his GM Manager, Dennis Bodrie, of the
 substantial overtime he was working and had accrued, and Plaintiff WYATT asked
 Mr. Bodrie to leave early because of the overtime he already worked, but Mr.
 Bodrie refused to allow Plaintiff WYATT to cease working overtime.

 ANSWER:

          GM denies the allegations contained in Paragraph 90 of the Complaint.

                                           28
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.100   Page 29 of 50



 COMPLAINT ¶91:

          Mr. Bodrie was a direct employee of Defendant GM.

 ANSWER:

          GM admits that Dennis Bodrie was an employee of GM. GM denies any

 remaining allegations contained in Paragraph 91 of the Complaint.

 COMPLAINT ¶92:

       Plaintiff WYATT notified his second GM Manager, Carroll Fries, of the
 substantial overtime he was working and had accrued but was not permitted to
 include in his time entries, but Ms. Fries said she would do nothing about the
 overtime Plaintiff WYATT had worked.

 ANSWER:

          GM denies the allegations contained in Paragraph 92 of the Complaint.

 COMPLAINT ¶93:

          Ms. Fries was a direct employee of Defendant GM.

 ANSWER:

          GM admits that Carroll Fries was an employee of GM. GM denies any

 remaining allegations contained in Paragraph 93 of the Complaint.

 COMPLAINT ¶94:

      Plaintiff WYATT’s GM Managers, including Mr. Bodrie, Ms. Fries, and Joe
 Adams, were aware of the substantial number of hours Plaintiff WYATT was
 compelled to work based upon his reports to management.

 ANSWER:

          GM denies the allegations contained in Paragraph 94 of the Complaint.




                                           29
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.101   Page 30 of 50



 COMPLAINT ¶95:

        Plaintiff WYATT’s GM Managers, including Mr. Bodrie, Ms. Fries, and Mr.
 Adams, were aware of the substantial number of hours Plaintiff WYATT was
 compelled to work and his heavy workload because they worked in the same area
 as he did and could observe his presence in the office.

 ANSWER:

          GM admits that Plaintiff Wyatt sometimes worked in the same area as Mr.

 Bodrie and worked on the same floor as Ms. Fries and Mr. Adams. GM denies the

 remaining allegations contained in Paragraph 95 of the Complaint.

 COMPLAINT ¶96:

       Plaintiff WYATT’s GM Managers, including Mr. Bodrie, Ms. Fries, and Mr.
 Adams, were aware of the substantial number of hours Plaintiff WYATT was
 compelled to work based upon Mr. Bodrie’s reports to other managers that his
 group worked extra hours.

 ANSWER:

          GM denies the allegations contained in Paragraph 96 of the Complaint.

 COMPLAINT ¶97:

       Plaintiff WYATT’s GM Managers followed Defendant GM’s policies and
 requirements that compelled Plaintiff WYATT to work unpaid overtime.

 ANSWER:

          GM denies the allegations contained in Paragraph 97 of the Complaint.

 COMPLAINT ¶98:

       Plaintiff WYATT’s workload at Defendant GM’s facilities was such that he
 was compelled to work through his lunch every day and with only a few minutes of
 break for lunch approximately once every several days.




                                           30
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.102   Page 31 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 98 of the Complaint.

 COMPLAINT ¶99:

       Regardless of the actual hours Plaintiff WYATT worked his GM Managers
 refused to approve more than 8 hours per day on his time records.

 ANSWER:

          GM denies the allegations contained in Paragraph 99 of the Complaint.

 COMPLAINT ¶100:

        Although GM Manager Bodrie told Plaintiff WYATT he could leave early
 to compensate for extra hours previously worked, Mr. Bodrie would then assign
 additional work and prevent Plaintiff WYATT from leaving.

 ANSWER:

          GM admits GM manager Bodrie told Plaintiff Wyatt on at least one occasion

 that he could leave early. GM denies the remaining allegations contained in

 Paragraph 100 of the Complaint.

 COMPLAINT ¶101:

       At the start of Plaintiff WYATT’s tenure with Defendant GM, his GM
 Manager, Mr. Bodrie, told Plaintiff WYATT that Defendant GM would not pay for
 overtime and would only pay for 40 hours of work.

 ANSWER:

          GM admits that GM manager Bodrie told Plaintiff Wyatt that his contract

 did not authorize overtime and that, therefore, Plaintiff Wyatt should not work

 overtime. GM denies the remaining allegations contained in Paragraph 101 of the

 Complaint.

                                           31
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.103      Page 32 of 50



 COMPLAINT ¶102:

       Mr. Bodrie, on behalf of his superior managers, Ms. Fries and Mr. Adams,
 refused to allow Plaintiff WYATT to enter more than 40 hours into the Beeline
 system.

 ANSWER:

          GM denies the allegations contained in Paragraph 102 of the Complaint.

 COMPLAINT ¶103:

       Plaintiff WYATT did not voluntarily enter into a written agreement to
 accept compensatory time in lieu of overtime wages before he was compelled to
 work overtime hours for Defendant GM.

 ANSWER:

          GM denies that Plaintiff Gallagher was compelled to work overtime hours

 for GM. GM lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in Paragraph 103 of the Complaint.

 COMPLAINT ¶104:

        Defendant GM never provided statements of compensatory time earned by
 or paid to Plaintiff WYATT and affirmatively denied in its record-keeping process
 that Plaintiff WYATT worked overtime.

 ANSWER:

          GM admits that it did not provide Plaintiff Wyatt “statements of

 compensatory time earned by or paid to Plaintiff Wyatt.” GM denies the

 remaining allegations contained in Paragraph 104 of the Complaint.




                                            32
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.104    Page 33 of 50



 COMPLAINT ¶105:

        Defendant GM did not pay for any of the purported “comp time” upon
 terminating Plaintiff WYATT’s employment even though Plaintiff WYATT had
 not received overtime pay or received comp time.

 ANSWER:

          GM admits that it did not pay Plaintiff Wyatt for purported “comp time.”

 GM denies the remaining allegations contained in Paragraph 105 of the Complaint.

 COMPLAINT ¶106:

       On occasion, Mr. Bodrie refused to permit Plaintiff WYATT to enter even
 40 hours of work into the timekeeping system, even though Plaintiff WYATT had
 worked far in excess of 40 hours.

 ANSWER:

          GM denies the allegations contained in Paragraph 106 of the Complaint.

 COMPLAINT ¶107:

    After Mr. Bodrie rejected Plaintiff WYATT’s time entries, Plaintiff
 WYATT was required to alter those time entries in the Beeline system.

 ANSWER:

          GM denies the allegations contained in Paragraph 107 of the Complaint.

 COMPLAINT ¶108:

       Plaintiff WYATT’s supervisor at TEKsytems, Marty Hammond, did not
 provide Plaintiff WYATT with compensation for his overtime hours worked.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 108 of the Complaint.



                                            33
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.105    Page 34 of 50



 COMPLAINT ¶109:

        Plaintiff WYATT was required to use the Beeline system described above in
 order to enter his time worked and obtain approval from his GM Managers.

 ANSWER:

          GM admits that, in order for a GM manager to approve Plaintiff Wyatt’s

 time, he had to enter that time into the Beeline system. GM lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations

 contained in Paragraph 109 of the Complaint.

 COMPLAINT ¶110:

       Once a GM Manager approved his time worked, Plaintiff WYATT would
 receive an email from the Beeline system into Plaintiff WYATT’s personal email
 confirming Defendant GM’s approval of the hours entered into the timekeeping
 system.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 110 of the Complaint.

 COMPLAINT ¶111:

       TEKsystem personnel were not involved in approving Plaintiff WYATT’s
 time entries into the Beeline system.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 111 of the Complaint.




                                            34
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.106   Page 35 of 50



 COMPLAINT ¶112:

      Plaintiff WYATT worked at the GM Renaissance Center in Detroit,
 Michigan.

 ANSWER:

          GM admits the allegations contained in Paragraph 112 of the Complaint.

 COMPLAINT ¶113:

       Plaintiff WYATT was generally required to use a security badge to enter and
 exit Defendant GM’s facilities.

 ANSWER:

          GM admits the allegations contained in Paragraph 113 of the Complaint.

 COMPLAINT ¶114:

        Defendant GM also provided Plaintiff WYATT with a GM laptop, and
 Plaintiff WYATT used a log-in issued by Defendant GM when performing work
 on the laptop.

 ANSWER:

          GM admits the allegations contained in Paragraph 114 of the Complaint.

 COMPLAINT ¶115:

       Plaintiff WYATT also used a phone provided by GM that recorded some of
 his work hours.

 ANSWER:

          GM admits that it provided a phone to Plaintiff Wyatt. GM denies the

 remaining allegations contained in Paragraph 115 of the Complaint.




                                           35
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.107    Page 36 of 50



 COMPLAINT ¶116:

        Plaintiff WYATT is aware of other contract workers who engaged in
 overtime work and were not compensated by Defendant GM for those overtime
 hours.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in Paragraph 116 of the Complaint.

 COMPLAINT ¶117:

       Plaintiffs GALLAGHER and WYATT and the class that they seek to
 represent were required to separately track their overtime hours and not input them
 into Defendant GM’s Beeline system.

 ANSWER:

          GM denies the allegations contained in Paragraph 117 of the Complaint.

 COMPLAINT ¶118:

       Plaintiffs GALLAGHER and WYATT and the class that they seek to
 represent were required to pursue compensatory time (a/k/a “comp time”) in lieu of
 being paid 1½ their hourly wages for the overtime they worked, but Defendant GM
 did not provide the compensatory time off.

 ANSWER:

          GM denies the allegations contained in Paragraph 118 of the Complaint.

 COMPLAINT ¶119:

        Plaintiffs GALLAGHER and WYATT are aware of Defendant GM’s
 overtime policies and practices from the Contract Worker Handbook, their
 observations of management’s application of Defendant GM’s policies to reduce
 the hours entered into the Beeline system for contract workers, the overtime
 actually worked by others, and the elimination of thousands of contract worker
 jobs.



                                            36
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.108    Page 37 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 119 of the Complaint.

 COMPLAINT ¶120:

        Plaintiffs GALLAGHER and WYATT are aware that Defendant GM’s
 policies and practices prevented contract workers from receiving compensation for
 overtime work, required and then prevented “comp time,” and terminated contract
 workers without compensating them for past overtime work.

 ANSWER:

          GM denies the allegations contained in Paragraph 120 of the Complaint.

               FLSA CLAIM-COLLECTIVE ACTION ALLEGATIONS
 COMPLAINT ¶121:

       Plaintiffs and the class they seek to represent allege violations of the FLSA
 on behalf of all persons who were, are, or will be employed by Defendant
 throughout the country during the applicable statutes of limitations, who have not
 been compensated at 1½ times the regular rate of pay for all work performed in
 excess of forty (40) hours per workweek.

 ANSWER:

          GM admits that Plaintiffs purport to allege violations of the FLSA but denies

 the truth of Plaintiffs’ allegations, denies that Plaintiffs may seek to represent a

 “class . . . of all persons who were, are, or will be employed by Defendant

 throughout the country during the applicable statutes of limitations, who have not

 been compensated at 1½ times the regular rate of pay for all work performed in

 excess of forty (40) hours per workweek,” and denies that class or collective action

 treatment is appropriate. GM denies any remaining allegations in Paragraph 121 of

 the Complaint.

                                            37
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.109    Page 38 of 50



 COMPLAINT ¶122:

       Plaintiffs and the class they seek to represent allege violations of the FLSA
 based upon the failure to maintain and preserve payroll records or other records,
 containing, without limitation, the total hours worked by each class member each
 workday and total hours worked by each class member each workweek.

 ANSWER:

          GM admits that Plaintiffs purport to allege violations of the FLSA but denies

 the truth of Plaintiffs’ allegations, denies that Plaintiffs may seek to represent a

 “class,” and denies that class or collective action treatment is appropriate. GM

 denies any remaining allegations in Paragraph 122 of the Complaint.

 COMPLAINT ¶123:

        Questions of law and fact common to the class as a whole include, but are
 not limited to, the following:

          a.    Whether Defendant GM failed and continues to fail to pay overtime
                compensation in violation of the FLSA, 29 U.S.C. §201 et seq.;

          b.    Whether Defendant GM’s policies and practices of its failure to pay
                overtime to Plaintiffs and the class they seek to represent violate the
                applicable provisions of the FLSA;

          c.    Whether Defendant GM’s policies and practices which required and
                continues to require Plaintiffs and the class they seek to represent to
                submit time records reflecting only their non-overtime hours violate
                the applicable provisions of the FLSA;

          d.    Whether Defendant GM’s policy and practice of maintaining a
                timekeeping system which prevented and prevents Plaintiffs and the
                class they seek to represent from documenting their overtime hours
                worked violates the applicable provisions of the FLSA;

          e.    Whether Defendant GM’s policy and practice of requiring Plaintiffs
                and the class they seek to represent to take compensatory time off in


                                             38
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.110    Page 39 of 50



                lieu of paying overtime to Plaintiffs and the class they seek to
                represent violates the applicable provisions of the FLSA;

          f.    Whether Defendant GM’s failure to pay overtime to Plaintiffs and the
                class they seek to represent was willful within the meaning of the
                FLSA;

          g.    Whether Defendant GM failed and continues to fail to make accurate
                records of actual time work by Plaintiffs and the class they seek to
                represent;

          h.    Whether Defendant GM failed and continues to fail to maintain
                accurate records of actual time worked by Plaintiffs and the class they
                seek to represent;

          i.    Whether Defendant GM failed and continues to fail to report all actual
                time worked by Plaintiffs and the class they seek to represent; and

          j.    Whether Defendant GM failed and continues to fail to preserve
                accurate records of actual time worked by Plaintiffs and the class they
                seek to represent.

 ANSWER:

          GM denies the allegations contained in Paragraph 123 of the Complaint.

 COMPLAINT ¶124:

       The claim for violation of the FLSA is brought pursuant to 29 U.S.C.
 §216(b) for all claims asserted by Plaintiffs on behalf of themselves and the class
 they seek to represent, because Plaintiffs’ claims are similar to the claims of the
 members of the prospective class.

 ANSWER:

          GM admits that Plaintiffs purport to bring a claim for violation of the FLSA

 pursuant to 29 U.S.C. § 216(b) but denies that Plaintiffs may seek to represent a

 “class,” and denies that class or collective action treatment is appropriate. GM

 denies any remaining allegations contained in Paragraph 124 of the Complaint.

                                            39
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.111     Page 40 of 50



 COMPLAINT ¶125:

       Plaintiffs and the class they seek to represent are similarly situated, have
 substantially similar contract agreements and pay provisions and are subject to
 Defendant GM’s common practice, policy or plan of failing to keep accurate
 records and failing to pay overtime in violation of the FLSA.

 ANSWER:

          GM denies the allegations contained in Paragraph 125 of the Complaint.

 COMPLAINT ¶126:

     Plaintiffs will fairly and adequately represent and protect the interests of the
 members of the class and subclasses.

 ANSWER:

          GM denies the allegations contained in Paragraph 126 of the Complaint.

 COMPLAINT ¶127:

       Plaintiffs have retained counsel competent and experienced in complex class
 actions, FLSA, labor law and employment law litigation.

 ANSWER:

          GM admits that Plaintiffs have retained counsel. GM lacks knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations in

 Paragraph 127 of the Complaint.

 COMPLAINT ¶128:

       The names and addresses of the Plaintiff putative class members are
 available from Defendant GM. To the extent required by law, formal notice will
 be provided to the prospective class members via first class mail and/or by use of
 techniques in a form of notice that has been used customarily in class actions,
 subject to court approval.




                                           40
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19        PageID.112    Page 41 of 50



 ANSWER:

          GM denies the allegations contained in Paragraph 128 of the Complaint.

                                 COUNT I
                    FLSA CLAIMS AGAINST DEFENDANT GM
 COMPLAINT ¶129:

       Plaintiffs on behalf of themselves and the class they seek to represent allege
 and incorporate by reference paragraphs 1 through 128.

 ANSWER:

          GM incorporates by reference its answers to Paragraphs 1 through 128 of the

 Complaint as if fully set forth herein.

 COMPLAINT ¶130:

       At all times relevant to this Complaint, Defendant GM has been and
 continues to be an “employer” engaged in interstate “commerce” and/or in the
 production of “goods” for “commerce” within the meaning of the FLSA 29 U.S.C.
 § 203(d).

 ANSWER:

          GM admits the allegations contained in Paragraph 130 of the Complaint.

 COMPLAINT ¶131:

       At all times relevant to this Complaint, Defendant GM employed Plaintiffs
 and continues to employ putative class members, within the definition of the FLSA
 29 U.S.C. § 203(e)(1).

 ANSWER:

          GM denies the allegations in Paragraph 131 of the Complaint.

 COMPLAINT ¶132:

       At all times relevant to this Complaint, Defendant GM has had gross
 operating revenues in excess of $500,000.00, 29 U.S.C. § 203(s)(1)(A)(i) and (ii).

                                           41
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.113   Page 42 of 50



 ANSWER:

          GM admits the allegations contained in Paragraph 132 of the Complaint.

 COMPLAINT ¶133:

          Each of the named Plaintiffs consents to sue in this action pursuant to FLSA.

 ANSWER:

          GM admits that Plaintiffs purported to file documents entitled “Consent To

 Join Form” with the Court on July 9, 2019. GM lacks knowledge or information

 sufficient to form a belief as to the truth of any remaining allegations in Paragraph

 133 of the Complaint.

 COMPLAINT ¶134:

       The FLSA requires each covered employer such as Defendant GM to
 compensate all non-exempt employees at a rate of not less than 1½ the regular rate
 of pay for work performed in excess of forty (40) hours in a workweek.

 ANSWER:

          The allegations contained in Paragraph 134 of the Complaint are legal

 conclusions to which no response pleading is required. To the extent an answer is

 required, GM denies the allegations in Paragraph 134 of the Complaint.

 COMPLAINT ¶135:

       Plaintiffs and the class they seek to represent were and are paid hourly and
 are not exempt from the right to receive overtime pay under the FLSA.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegation that Plaintiffs and the persons they seek to represent “were and are

                                            42
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19          PageID.114    Page 43 of 50



 paid hourly and are not exempt from the right to receive overtime pay under the

 FLSA.” GM denies that Plaintiffs and the persons they seek to represent were or

 are entitled to receive overtime pay from GM and denies the remaining allegations

 contained in Paragraph 135 of the Complaint.

 COMPLAINT ¶136:

      Plaintiffs and the class they seek to represent are entitled to be paid overtime
 compensation for all overtime hours worked.

 ANSWER:

          GM lacks knowledge or information sufficient to form a belief as to the truth

 of the allegation that Plaintiffs and the persons they seek to represent “are entitled

 to be paid overtime compensation for all overtime hours worked.” GM denies that

 Plaintiffs and the persons Plaintiff seek to represent are entitled to overtime

 compensation from GM and denies the remaining allegations contained in

 Paragraph 136 of the Complaint.

 COMPLAINT ¶137:

        At all times relevant to this Complaint, Defendant GM had a policy and
 practice of failing and refusing to pay overtime to its contract employees for their
 hours worked in excess of forty (40) hours per week.

 ANSWER:

          GM denies the allegations contained in Paragraph 137 of the Complaint.

 COMPLAINT ¶138:

        As a result of Defendant GM’s failure to compensate its non-union contract
 employees, including Plaintiffs and the class they seek to represent, at a rate not
 less than 1½ times the regular rate of pay for work performed in excess of forty
                                            43
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.115   Page 44 of 50



 (40) hours in a workweek, Defendant GM has violated and continues to violate the
 FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 207(a)(1) and § 215(a).

 ANSWER:

          The allegations contained in Paragraph 138 of the Complaint are legal

 conclusions to which no responsive pleading is required. To the extent an answer

 is required, GM denies the allegations contained in Paragraph 138 of the

 Complaint.

 COMPLAINT ¶139:

       Defendant GM has failed to make, keep and preserve records with respect to
 each of the Plaintiffs and the class they seek to represent, sufficient to determine
 the wages, hours and other conditions and practices of employment in violation of
 the FLSA, 29 U.S.C. §§201 et. seq., including 29 U.S.C. §211(c) and § 215(a).

 ANSWER:

          The allegations contained in Paragraph 139 of the Complaint are legal

 conclusions to which no responsive pleading is required. To the extent an answer

 is required, GM denies the allegations contained in Paragraph 139 of the

 Complaint.

 COMPLAINT ¶140:

       Defendant GM’s conduct as alleged herein constitutes a willful violation of
 the FLSA within the meaning of 29 U.S.C. § 255(a).

 ANSWER:

          The allegations contained in Paragraph 140 of the Complaint are legal

 conclusions to which no responsive pleading is required. To the extent an answer



                                           44
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19           PageID.116    Page 45 of 50



 is required, GM denies the remaining allegations in Paragraph 140 of the

 Complaint.

 COMPLAINT ¶141:

        Plaintiffs on behalf of themselves and the class that they seek to represent
 are entitled to damages in the amount of their respective unpaid overtime
 compensation as provided by 29 U.S.C. § 216(b).

 ANSWER:

          GM denies the allegations contained in Paragraph 141 of the Complaint.

 COMPLAINT ¶142:

        Plaintiffs on behalf of themselves and the class that they seek to represent
 are entitled to liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b), as
 Defendant GM’s conduct did not meet both requirements of (1) good faith
 combined with (2) reasonable grounds for believing its conduct was proper under
 the FLSA.

 ANSWER:

          GM denies the allegations contained in Paragraph 142 of the Complaint.

 COMPLAINT ¶143:

       Plaintiffs on behalf of themselves and the class that they seek to represent
 request recovery of their attorney’s fees and costs associated with this cause as
 provided by 29 U.S.C. § 216(b).

 ANSWER:

          GM admits that Plaintiffs purport to request recovery of their attorneys’ fees

 and costs but denies that Plaintiffs are entitled to any such recovery. GM denies

 the remaining allegations in Paragraph 143 of the Complaint.




                                            45
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19            PageID.117    Page 46 of 50



                             AFFIRMATIVE DEFENSES
          GM asserts the following affirmative and other defenses without assuming

 any burdens of production or proof that, pursuant to law, belong to Plaintiffs. GM

 reserves the right to amend its Answer and Affirmative and Other Defenses to

 Plaintiffs’ Amended Collective Action Complaint and to assert any affirmative or

 other defenses as may become available or apparent during the course of this

 litigation.

          1.    Plaintiffs’ claims are barred, in whole or in part, because GM acted in

 good faith and had reasonable grounds for believing that it acted properly with

 respect to Plaintiffs.

          2.    Plaintiffs’ claims are barred, in whole or in part, because GM acted in

 good faith in conformity with and reliance upon administrative regulations, orders,

 rulings, approvals, interpretations, and written and unwritten administrative

 practices or enforcement policies of the Administrator of the Wage and Hour

 Division of the United State Department of Labor.

          3.    Plaintiffs’ claims are barred, in whole or in part, by the applicable

 statute of limitations.

          4.    Plaintiffs’ claims are barred, in whole or in part, by statutory

 exemptions, exclusions, exceptions, setoffs, or credits under the FLSA.




                                             46
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19            PageID.118      Page 47 of 50



          5.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of

 waiver, estoppel, or unclean hands to the extent that Plaintiffs’ own conduct

 resulted in them not being paid for all hours worked or otherwise compensated in

 accordance with the FLSA.

          6.    Plaintiffs’ claims are barred, in whole or in part, to the extent that any

 allegedly uncompensated time or unpaid wages fall within the de minimis doctrine.

          7.    Plaintiffs are not entitled to liquidated damages, penalties,

 multiplication of damages, or extension of any statute of limitations period because

 GM did not willfully, knowingly, or intentionally fail to comply with

 compensation provisions of the FLSA.

          8.    Plaintiffs’ claims are barred, in whole or in part, to the extent

 Plaintiffs failed to mitigate their damages to the extent they failed to avail

 themselves of the reporting mechanisms, open door policies, and/or grievance

 procedures available to them.

          9.    Plaintiffs’ claims are barred, in whole or in part, because GM

 exercised reasonable care to prevent, investigate, and promptly correct any alleged

 violations of law or policy, and Plaintiffs unreasonably failed to avail themselves

 of these preventive and corrective opportunities or otherwise to avoid harm.

          10.   Plaintiffs’ claims are barred, in whole or in part, because any recovery

 from Defendant would result in the unjust enrichment of Plaintiffs.


                                             47
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19              PageID.119     Page 48 of 50



          11.    Plaintiffs’ claims are barred, in whole or in part, because to the extent

 they sustained any damages, although such is specifically denied, GM is entitled to

 an offset for all obligations of Plaintiffs for any payments they received for hours

 they did not work and/or for other compensation they received to which they were

 not entitled.

          12.    Plaintiffs are not entitled to a jury trial as to any equitable issues

 raised in the Complaint.

          13.    To the extent that Plaintiffs and any individual Plaintiffs purport to

 represent are subject to arbitration agreements that apply to the claims asserted or

 issues raised in this action, such individuals are barred from recovery in this forum

 and must proceed on any claims or issues in bilateral arbitration.

          WHEREFORE, GM denies that Plaintiffs are entitled to any relief and

 requests that Plaintiffs’ First Amended Complaint be dismissed in its entirety with

 prejudice, that judgment be entered in GM’s favor and that GM be awarded its

 costs, attorneys’ fees, and such other relief as this Court deems appropriate.

                                      JURY DEMAND

          Defendant demands trial by jury on all issues so triable in this forum.




                                               48
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19   PageID.120    Page 49 of 50



 DATED: September 3, 2019               Respectfully submitted,

                                        SEYFARTH SHAW LLP


                                        By: /s/ Kevin J. Lesinski
                                              One of Its Attorneys

 Gerald L. Maatman, Jr.                 Kevin J. Lesinski (MI Bar #P38437)
 gmaatman@seyfarth.com                  klesinski@seyfarth.com
 David Rowland                          SEYFARTH SHAW LLP
 drowland@seyfarth.com                  560 Mission Street
 Jennifer A. Riley                      31st Floor
 jriley@seyfarth.com                    San Francisco, CA 94105-2930
 Alex W. Karasik                        Telephone: (415) 544-1083
 akarasik@seyfarth.com                  Facsimile: (415) 397-2823
 SEYFARTH SHAW LLP
 233 S. Wacker Dr., Suite 8000          Attorney for Defendant
 Chicago, Illinois 60606
 SEYFARTH SHAW LLP
 Telephone: (312) 460-5000
 Facsimile: (312) 460-7000

 Attorneys for Defendant




                                      49
 58690932v.4
Case 3:19-cv-11836-RHC-MKM ECF No. 12 filed 09/03/19         PageID.121     Page 50 of 50




                            CERTIFICATE OF SERVICE
          The undersigned hereby certifies that he served a cop[y of the foregoing

 DEFENDANT’S ANSWER TO AMENDED COLLECTIVE ACTION COMPLAINT on the

 following through the Court’s electronic case filing system on this 3rd day of

 September, 2019:

                             Patricia A. Stamler
                             Steve J. Weiss
                             Daniel W. Rucker
                             Hertz Schram
                             1760 S. Telegraph Road
                             Suite 300
                             Bloomfield Hills, MI 48302
                             248-335-5000
                             pstamler@hertzschram.com
                             sweiss@hertzschram.com
                             drucker@hertzschram.com

                             Attorneys for Plaintiffs


                                                By: /s/ Kevin J. Lesinski




 58690932v.4
